DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/22/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dion M. Bregman (Reg. No. 45,645), Attorney of Record, on 03/08/2022.
The following claim has been amended based on amendment filed by Applicant dated 02/22/2022:

establishing a wireless connection with a second electronic device that controls display of a user interface on a second display;
displaying, on the touch-enabled display, a first user interface of a media application, the first user interface including a plurality of representations of videos, the plurality of representations of videos including a first representation of a first video;
while displaying the first user interface, detecting a first user input at a location on the touch-enabled display that corresponds to the first representation of the first video;
in response to detecting the first user input:
transmitting, to the second electronic device via the wireless connection, instructions enabling playback of at least a portion of the first video on substantially the entire second display controlled by the second electronic device; and
forgoing simultaneously displaying the first video on the touch-enabled display of the first electronic device;
after detecting the first user input and while playback of at least the portion of the first video is occurring, detecting a second user input on the touch-enabled display;
in response to the second user input on the touch-enabled display, displaying one or more playback controls for controlling the first video that were not previously displayed.

Reasons for Allowance

 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 11 and 12 as a whole.  
At best the prior arts of record disclose, specifically for claim 1:
Tsuda (US 2012/0306739 A1) discloses establishing a wireless connection ([0085]; [0097]) with a second electronic device (Fig. 1, 3; [0081]; Fig. 2, 3; [0087]) that controls display of a user interface on a second display (Fig. 1, 2; [0082]; Fig. 11; [0176]; [0180]); displaying, on the touch-enabled display, a first user interface of a media application, the first user interface including a plurality of representations of videos, the plurality of representations of videos including a first representation of a first video (Fig. 12, 51, 100; [0188]); while displaying the first user interface, detecting a first user input at a location on the touch-sensitive display that corresponds to the first representation of the first video (Fig. 12; [0200]-[0201]); in response to detecting the first user input: transmitting, to the second electronic device via the wireless connection, instructions enabling playback of at least a portion of the first video on substantially the entire second display controlled by the second electronic device (Fig. 14; [0200]).
Choi et al. (US 2013/0027289 A1) discloses after detecting the first user input (Fig. 2; [0090]-[0093]; [0122]) and while playback of at least the portion of the first video is occurring ([0128]; Fig. 7; [0132]), detecting a second user input on the touch-sensitive display (Fig. 27; [0185]); in response to the second user input on the touch-sensitive 
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 12 as a whole.
 Thus, independent claims 1, 11 and 12 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8 and 10-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143